DETAILED ACTION

Election/Restrictions
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
The common concept represented by the features of independent claim 1 is anticipated by the disclosure of JP63313887A as follows:
An optoelectronic semiconductor device comprising: a semiconductor layer sequence comprising an active zone {3} that generates radiation by electroluminescence; a p-electrode {8} and an n-electrode {7}; an electrically insulating passivation layer {5} on side surfaces of the semiconductor layer sequence; and an edge field generating device {6} on the side surfaces on a side of the passivation layer facing away from the semiconductor layer sequence at the active zone, wherein the edge field generating device is configured to generate an electric field at least 

The species are as follows: 
Species 1: An optoelectronic semiconductor device comprising: a semiconductor layer sequence comprising an active zone that generates radiation by electroluminescence; a p-electrode and an n-electrode; an electrically insulating passivation layer on side surfaces of the semiconductor layer sequence; and an edge field generating device on the side surfaces on a side of the passivation layer facing away from the semiconductor layer sequence at the active zone, wherein the edge field generating device is configured to generate an electric field at least temporarily in an edge region of the active zone so that, during operation, a current flow through the semiconductor layer sequence is controllable in the edge region, in which edge field generating device comprises a first electrode extension at the active zone, wherein an electrode extension is electrically short-circuited with the p-electrode or with the n-electrode, wherein the electrode extension leaves free at least 80% of a n-conducting or respectively p-conducting region of the semiconductor layer sequence at the side surfaces.
Species 2: An optoelectronic semiconductor device comprising: a semiconductor layer sequence comprising an active zone that generates radiation by electroluminescence; a p-electrode and an n-electrode; an electrically insulating passivation layer on side surfaces of the semiconductor layer sequence; and an edge field generating device on the side surfaces on a side of the passivation layer facing in which edge field generating device comprises an electrostatic layer.
The special technical features are thus different and solve two independent problems, as follows: (1) active control of the edge field by means of an electrode during operation of the semiconductor, by means of the special technical features of the first species; and (2) passive control of the edge field by means of an electrostatic layer, by means of the special technical features of the second species.  
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 20-21, 29-36, and 39.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone 
/Robert K Carpenter/Primary Examiner, Art Unit 2826